        Case 2:18-cv-02158-KHV Document 436-7 Filed 05/14/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through his next               )
friend and Natural guardian, KELLI MORGAN,           )
                                                     )
                       PLAINTIFF,                    )
                                                     )
               vs.                                   )       Case No. 2:18-cv-02158-KHV-KGG
                                                     )
WESLEY MEDICAL CENTER LLC d/b/a                      )
WESLEY MEDICAL CENTER-WOODLAWN;                      )
WESLEY-WOODLAWN CAMPUS; BRIDGET                      )
GROVER, PA-C; DR. GREGORY FAIMON;                    )
LISA JUDD, RN; VIA CHRISTI HEALTH                    )
SYSTEMS d/b/a VIA CHRISTI - ST. FRANCIS;             )
JENNIFER CHAMBERS-DANEY, ARNP;                       )
DR. BALA BHASKAR REDDY                               )
BHIMAVARAPU; CEP AMERICA-KS LLC;                     )
DR. CONNOR HARTPENCE; DR. STEFANIE                   )
WHITE; DR. JAMIE BORICK; AND AARON                   )
KENT, RN,                                            )
                                                     )
                       DEFENDANTS.                   )
~~~~~~~~~~~~.)

       DEFENDANTS CONNOR HARTPENCE, M.D., STEFANIE WHITE, M.D,
       AND JAMIE BORICK, M.D.'S DESIGNATION OF EXPERT WITNESSES

       Defendants Connor Hartpence, M.D., Stefanie White, M.D., and Jamie Borick, M.D.

make the following Designation of Expert Witnesses in accordance with Fed. R. Civ. P. 26(a)(2).

The witnesses listed below may be called to provide expe1i testimony at the time of trial.

                             RETAINED EXPERT WITNESSES

       The following expert witnesses' sole connection with this case is that they have been

retained or specifically employed to provide expert testimony.




                                                                                G
 Case 2:18-cv-02158-KHV Document 436-7 Filed 05/14/20 Page 2 of 3




3.      Stephanie DeLeon, M.D.
        4300 Hackney Wick Rd
        Norman OK 73072

        Dr. DeLeon is a pediatric hospitalist associated with the University of Oklahoma.
        Her curriculum vitae and report are being transmitted to counsel
        contemporaneously with the filing of this expert designation.

        Dr. DeLeon will be offering opinions with regard to the standard of care and
        causation as more fully set forth in her report. The bases for her opinions are the
        medical records she has reviewed, the deposition transcripts she has reviewed,
        medical literature and guidelines, and her knowledge, education, training, and
        experience. Dr. DeLeon has devoted greater that fifty percent (50%) of her
        professional time to the actual clinical practice of medicine in the two years
        preceding this incident.

Information pursuant to Fed. R. Civ. P. 26(a)(2)(B):

(i)     a complete statement of all opinions the witness will express and the basis and
        reasons for them;

        See the above disclosure as well as the rep01i of Dr. DeLeon.

(ii)    the facts or data considered by the witness in forming them;

        See the above disclosure as well as the report of Dr. De Leon.

(iii)   any exhibits that will be used to summarize or suppo1i them;

        See the above disclosure as well as the report of Dr. DeLeon. Dr. DeLeon will
        also rely upon the medical records of D.M. that have been exchanged in
        discovery, transcripts of the depositions taken and those to be taken, medical
        literature, if any, cited in her rep01i and as produced prior to the close of
        discovery, records produced by the paiiies, and demonstrative aids and exhibits.

(iv)    the witness's qualifications, including a list of all publications authored in the
        previous 10 years;

        See CV of Dr. DeLeon.



                                           4
Case 2:18-cv-02158-KHV Document 436-7 Filed 05/14/20 Page 3 of 3




(v)    a list of all other cases in which, during the previous 4 years, the witness testified
       as an expert at trial or by deposition; and

       Dr. DeLeon has not given testimony as an expe1i in the preceding 4 years.

(vi)   a statement of the compensation to be paid for the study and testimony in the case.

       Dr. DeLeon's fee schedule is $500 per hour for review, $4,000 per day for out of
       town deposition or trial testimony, and $1,000 first hour then $600 per hour (plus
       expenses if applicable) for local deposition or trial testimony




                                         5
